In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-1092
JOEL M. REINEBOLD,
                                                  Plaintiff-Appellant,
                                 v.

STEVE BRUCE and TOM NORRIS,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
            No. 18-cv-525 — Damon R. Leichty, Judge.
                     ____________________

 ARGUED SEPTEMBER 23, 2021 — DECIDED NOVEMBER 18, 2021
                ____________________

   Before KANNE, ROVNER, and WOOD, Circuit Judges.
    KANNE, Circuit Judge. Joel Reinebold applied to be the
head baseball coach of Indiana University South Bend
(“IUSB”). After IUSB declined to hire Reinebold, he sued
IUSB, Athletic Director Steve Bruce, and Assistant Athletic Di-
rector Tom Norris under the Age Discrimination in Employ-
ment Act (“ADEA”) and 42 U.S.C. § 1983. The district court
dismissed all of Reinebold’s claims with his concession except
for his § 1983 claims against Bruce and Norris in their
2                                                   No. 21-1092

individual capacities. Bruce and Norris then moved for sum-
mary judgment on the remaining claims. The district court
ruled in favor of Bruce and Norris, granting them summary
judgment on both claims because Reinebold did not identify
a suitable comparator and did not show that he was intention-
ally treated diﬀerently because of his age. We agree with the
district court and therefore aﬃrm.
                       I. BACKGROUND
    In 2017, IUSB listed a job posting for a head baseball coach.
The posting indicated that the primary duties and responsi-
bilities for the position were overseeing recruiting eﬀorts; en-
hancing academic success of student athletes; providing
coaching, leadership, management, and strategic planning;
planning, organizing, and scheduling team practices; and
overseeing and maintaining the program budget. There was
also an annual fundraising expectation.
   IUSB formed an eight-person hiring committee. Both
Bruce and Norris served on the committee. IUSB received
ninety-four applications for the coaching position. The com-
mittee reviewed all applications and selected eleven candi-
dates for phone interviews. Reinebold, who was ﬁfty-six at
the time, was one of the eleven candidates selected for a
phone interview. So too was Doug Buysse, a friend and for-
mer collegiate teammate of Norris. Buysse was thirty-one at
the time.
    On July 7, 2017, four members of the hiring committee in-
terviewed Reinebold by phone. All four of the committee
members who participated in the interview were unim-
pressed with him. One of the interviewers speciﬁcally noted
that it was one of the worst interviews he had ever
No. 21-1092                                                 3

experienced. Conversely, Buysse impressed members of the
hiring committee during his phone interview.
    The committee met to discuss the results of the eleven
phone interviews, and the members unanimously agreed that
Reinebold would not be extended an in-person interview. In-
stead, the committee extended in-person interviews to ﬁve
other candidates, including Buysse.
    Due to a family emergency, Bruce did not participate in
the in-person interviews. Norris took over heading the hiring
committee in Bruce’s absence; however, the committee still
sought Bruce’s approval on the ﬁnal hiring decision. After
conducting the in-person interviews, the hiring committee
unanimously agreed to recommend Buysse to Bruce. Norris
relayed the committee’s recommendation to Bruce, and Bruce
made the ﬁnal decision to hire Buysse.
    On July 12, 2018, Reinebold sued IUSB, Bruce, and Norris,
bringing claims that they discriminated against him on the ba-
sis of age under the ADEA and under the Fourteenth Amend-
ment’s Equal Protection Clause, via 42 U.S.C. § 1983. IUSB,
Bruce, and Norris moved to dismiss Reinebold’s complaint
under Rule 12(b)(6). Reinebold conceded all claims except for
the § 1983 claims against Bruce and Norris in their individual
capacities. The district court denied the motion to dismiss
with respect to the remaining claims.
    Bruce and Norris then moved for summary judgment on
the § 1983 claims. The district court granted summary judg-
ment to Bruce and Norris because it found that Reinebold had
not shown that Bruce or Norris intentionally treated him dif-
ferently from other similarly situated candidates for head
4                                                     No. 21-1092

baseball coach or that they did so because of his age.
Reinebold now appeals that decision.
                          II. ANALYSIS
    We review the district court's order granting summary
judgment de novo. Flexible Steel Lacing Co. v. Conveyor Accesso-
ries, Inc., 955 F.3d 632, 643 (7th Cir. 2020) (citing Ga.-Pac. Con-
sumer Prods. LP v. Kimberly-Clark Corp., 647 F.3d 723, 727 (7th
Cir. 2011)). “Summary judgment is appropriate when ‘there
is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.’” Id. (quoting Fed.
R. Civ. P. 56(a)). “We draw ‘all justiﬁable inferences’ in the fa-
vor of the nonmoving party.” Id. (quoting Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986)).
    The ADEA is not the exclusive remedy for age discrimina-
tion in employment claims in our circuit. Levin v. Madigan, 692
F.3d 607, 622 (7th Cir. 2012). Section 1983, which authorizes
suits against state and local oﬃcials who violate federally pro-
tected civil rights, also provides a civil remedy for age dis-
crimination when, as here, a plaintiﬀ alleges age discrimina-
tion under the Equal Protection Clause of the Fourteenth
Amendment. See id. at 621. It is undisputed that Bruce and
Norris were acting under color of law when they made their
decisions on the hiring committee for IUSB, a state university.
Cf. Medlock v. Trs. of Ind. Univ., 738 F.3d 867, 871 (7th Cir.
2013).
    The Fourteenth Amendment subjects age-based distinc-
tions to rational basis review. Gregory v. Ashcroft, 501 U.S. 452,
470 (1991). To prevail under the rational basis standard, a
plaintiﬀ must prove that “(1) the defendant intentionally
treated him diﬀerently from others similarly situated, (2) the
No. 21-1092                                                       5

defendant intentionally treated him diﬀerently because of his
membership in the class to which he belonged, and (3) the dif-
ference in treatment was not rationally related to a legitimate
state interest.” Smith v. City of Chicago, 457 F.3d 643, 650–51
(7th Cir. 2006) (citing Schroeder v. Hamilton Sch. Dist., 282 F.3d
946, 950–51 (7th Cir. 2002)).
   Before the district court, Bruce and Norris argued that
Reinebold could not prove the ﬁrst two elements of the test.
Accordingly, the district court addressed the ﬁrst two ele-
ments in its summary judgment order, leaving the third un-
addressed. We do the same.
   A. Similarly Situated Comparator
    To show he was intentionally treated less favorably than
others similarly situated, Reinebold must introduce evidence
of similarly situated comparators. See Srail v. Village of Lisle,
588 F.3d 940, 945 (7th Cir. 2009) (citing RJB Props., Inc. v. Bd. of
Educ., 468 F.3d 1005, 1010 (7th Cir. 2006)). “To be similarly sit-
uated, ‘comparators must be “prima facie identical in all rele-
vant respects.”’” Id. (quoting Racine Charter One, Inc. v. Racine
Uniﬁed Sch. Dist., 424 F.3d 677, 680 (7th Cir. 2005)).
    Reinebold identiﬁes Buysse as his comparator. He argues
that although he and Buysse underwent the same application
process for head baseball coach, they were not judged by the
same standard. During the hiring process, Reinebold and
Buysse were treated equally. Both men applied for the same
job. Both men were considered qualiﬁed for the job by the hir-
ing committee. Out of ninety-four candidates, both men were
granted phone interviews, along with nine other candidates.
   Reinebold’s assertion that Buysse is his comparator, how-
ever, breaks down at the phone-interview stage. Reinebold
6                                                     No. 21-1092

argues that because he was “objectively more qualiﬁed for the
job than Buysse,” Appellant’s Br. at 12, Bruce and Norris must
have discriminated against him. But his argument is unavail-
ing because he and Buysse were not similarly situated at the
phone-interview stage.
    The hiring committee distinguished Reinebold and Buysse
based on their respective performances during their inter-
views. The evidence in the record shows that Reinebold per-
formed poorly during his phone interview. Buysse performed
well. Despite Reinebold’s contention that he is the better base-
ball coach, he failed to impress the committee during his
phone interview. Buysse was therefore not similarly situated
to Reinebold. Cf. Formella v. Brennan, 817 F.3d 503, 513 (7th
Cir. 2016) (stating that candidates are “not suﬃciently simi-
larly situated” when one candidate is more “well-prepared”
in an interview). This alone defeats Reinebold’s claims and
warrants us to aﬃrm the district court’s judgment. See Carson
v. Lake County, 865 F.3d 526, 536–37 (7th Cir. 2017) (stating that
plaintiﬀ’s equal protection claim fails because no suitable
comparator was identiﬁed); see also Pulera v. Sarzant, 966 F.3d
540, 549 (7th Cir. 2020) (“If the plaintiﬀ fails to show at least a
triable issue on each element, summary judgment is properly
entered for the defendants.” (citing Burton v. Kohn Law Firm,
S.C., 934 F.3d 572, 579 (7th Cir. 2019))).
    B. Diﬀerential Treatment Based on Age
    Even if Buysse was a suitable comparator during the
phone-interview stage, there is no evidence that Bruce or Nor-
ris discriminated against Reinebold because of his age.
Reinebold takes issue with the hiring committee’s use of sub-
jective criteria. He claims that because he had more coaching
experience than Buysse, he should have gotten the position.
No. 21-1092                                                   7

But his argument is a nonstarter. We have never held that an
employer must score a job interview according to objective
criteria. See Blise v. Antaramian, 409 F.3d 861, 868 (7th Cir.
2005).
    Moreover, Reinebold fails to address the fact that the po-
sition for head baseball coach at IUSB required more than a
win-loss record. Indeed, according to IUSB’s job posting,
coaching was only one of the listed primary duties and re-
sponsibilities for the position. The committee liked what they
heard from Buysse during his phone interview and extended
him an oﬀer to interview in person. The committee also ex-
tended that oﬀer to four other individuals. Reinebold, on the
other hand, had a poor phone interview, which led the entire
committee to unanimously agree to end Reinebold’s candi-
dacy for the position. The committee’s use of subjective crite-
ria was appropriate. Cf. Blise, 409 F.3d at 868 (“A subjective
analysis of the varying traits of each applicant is entirely ap-
propriate.”).
    Reinebold, however, argues that the district court erred in
granting summary judgment in favor of Bruce and Norris be-
cause the district court impermissibly weighed two pieces of
evidence: (1) the testimony of witness C.W., and (2) a note
from a hiring committee member, which read, “Looking for a
retirement job.” A district court judge “may not make credi-
bility determinations, weigh the evidence, or decide which in-
ferences to draw from the facts” when ruling on a motion for
summary judgment. Payne v. Pauley, 337 F.3d 767, 770 (7th Cir.
2003). We take each in turn and ﬁnd that the district court
judge did not impermissibly weigh either piece of evidence.
   First, Reinebold’s attempts to classify the district court’s
analysis of C.W.’s testimony as a credibility determination or
8                                                    No. 21-1092

an improper inference from the facts are inapt. During the hir-
ing process, Norris conversed with his barber, C.W., about
IUSB’s search for a new head baseball coach. During the ﬁrst
occasion, Norris mentioned that IUSB was looking for a new
head baseball coach, and he discussed who the candidates
were with C.W., including mentioning the candidates by
name. On the second occasion, Norris mentioned that IUSB
had hired Buysse for the position. Norris relayed that he was
excited about hiring Buysse because he was a “younger guy
and would be a better ﬁt for the kids ….” Appellant’s App. at
32. C.W. did not recall Norris “saying anything about age, a
number.” Id. at 33. In fact, it was C.W.’s opinion that Norris
hired Buysse because Norris knew Buysse and Norris
coached with him. See id. C.W. also testiﬁed that Norris “never
once just came back and told us he didn’t hire [Reinebold] be-
cause he was this age and he was too old or anything, no, he
didn’t.” Id. at 34.
    The district court correctly concluded that Norris's com-
ment to his barber that they had hired the "younger guy" was
merely a description of the candidate, and could not reasona-
bly be construed as a description of the reason he was hired.
In short, Norris's comment to C.W. is at best a "stray remark"
describing the candidate, not a description of why Buysse was
hired over Reinebold. See Cullen v. Olin Corp., 195 F.3d 317,
323 (7th Cir. 1999) (“‘[A] statement must relate to the motiva-
tion of the decision-maker responsible for the contested deci-
sion[,]’ and isolated comments that amount to no more than
‘stray remarks’ will not suﬃce.” (second alteration in original)
(citation omitted) (citing Randle v. LaSalle Telecomms., Inc., 876
F.2d 563, 569 (7th Cir. 1989))).
No. 21-1092                                                   9

    Furthermore, Reinebold does not address the fact that
Norris was only one of the committee members responsible
for deciding whom the committee would recommend to
Bruce for the position. Norris alone was unable to make the
decision not to hire Reinebold. Indeed, the entire committee
unanimously voted to terminate Reinebold’s candidacy after
his phone interview. Reinebold’s age never came up in that
decision.
    Second, Reinebold’s attempt to create an issue of material
fact regarding a remark in the notes of one of the committee
members—“Looking for a retirement job”—is similarly inapt.
During the phone-interview stage, a committee member by
the name of Scott Cooper took notes on each candidate he in-
terviewed. One of the comments by Reinebold’s name read:
“Looking for a retirement job.” R. 46-2 at 17. Reinebold argues
that the district court discounted Cooper’s note and that a rea-
sonable jury could draw an inference that the phrase “[l]ook-
ing for a retirement job” showed that the committee was con-
scious of Reinebold’s age.
    But Reinebold’s assertion is purely speculative. Cooper
stated under oath that he did not use age as a factor in the
hiring decision—so too did the other committee members.
Reinebold also does not point to any evidence showing that
Cooper shared his notes with other members of the hiring
committee. Moreover, Cooper’s note was next to other notes
describing Reinebold’s phone interview, such as: “Doesn’t
know how to deal with professors”; “Has no plan to develop
kids”; “Thinks it[’s] a good opportunity, but can’t say why”;
and “Doesn’t have a well thought philosophy.” Id. These
notes are indicative of the reason Reinebold was eliminated
as a candidate after his phone interview. Namely, Reinebold’s
10                                                  No. 21-1092

poor performance during his phone interview was the reason
he was not hired as IUSB’s head baseball coach—not his age.
    Thus, Reinebold has not shown that Bruce or Norris dis-
criminated against him because of his age. See Cole v. Bd. of
Trs. of N. Ill. Univ., 838 F.3d 888, 900 (7th Cir. 2016) (“Simply
being a member of a protected class, without something more
to link that status to the action in question, is not enough to
raise a reasonable inference of discriminatory animus.”).
                       III. CONCLUSION
   For the reasons above, the district court did not err in
granting summary judgment to Bruce and Norris. We
AFFIRM.